         Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

LEXOS MEDIA IP, LLC,

              Plaintiff,
                                         CIVIL ACTION NO. 6:20-cv-1156
        v.

GIFT SERVICES, INC. D/B/A
GIFTTREE                                   JURY TRIAL REQUESTED
         Defendant.


                COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Lexos Media IP, LLC (“Lexos Media” or “Plaintiff”) files this

Complaint for Patent Infringement against Defendant Gift Services, Inc. d/b/a

GiftTree (“GiftTree” or “Defendant”), and states as follows:

                                 THE PARTIES

        1.   Lexos Media is a Delaware limited liability company with a place of

business located at 555 Republic Drive, 2nd Floor, Plano, Texas 75074.

        2.   GiftTree is a corporation organized under the laws of Delaware having

its principal place of business at 1800 W. Fourth Plain Blvd., Suite 120-B,

Vancouver, WA 98660. Defendant’s registered agent, National Registered Agents,

may be served with process at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 2 of 13




                          JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     Defendant maintains a permanent physical presence within the Western

District of Washington, within Austin, Texas, and within Charlotte, North Carolina

(https://www.gifttree.com/gifttree-story) and provides access to its website

(www.gifttree.com) to users throughout the United States.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) because

Defendant resides in this district, has committed acts of infringement in the district,

and has a regular and established place of business in the district.

                                THE ’102 PATENT

      6.     Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and interest

in and to United States Patent Number 5,995,102 (the “’102 Patent”) titled “Server

System and Method for Modifying a Cursor Image” including the right to sue for all

past, present, and future infringement.

      7.     Exhibit A is a true and correct copy of the ’102 Patent.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                    2
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 3 of 13




      8.     The ’102 Patent issued from U.S. Patent Application No. 08/882,580

filed on June 25, 1997.

      9.     The Patent Office issued the ’102 Patent on November 30, 1999, after

a full and fair examination.

      10.    The ’102 Patent is valid and enforceable.

      11.    The ’102 Patent describes a system for modifying a cursor image, as

displayed on a video monitor of a remote terminal, to a specific image having a

desired shape and appearance.




      12.    The inventors of the ’102 Patent, recognized that “there is a need for a

simple means to deliver advertising elements, i.e. logos, animations, sound,

impressions, text, etc., without the annoyance of totally interrupting and intrusive



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                  3
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 4 of 13




content delivery, and without the passiveness of ordinary banner and frame

advertisements which can be easily ignored.” ’102 Patent at 2:27-33. By providing

a server system for modifying a cursor image to a specific image displayed on a

video monitor of a remote user’s terminal, the invention allows for the delivery of

online advertisements which are nonobtrusive yet not easily ignored by the user.

      13.    The ’102 Patent provides several advantages over the prior art such as:

(a) overcoming the shortcoming of traditional banner and frame advertisements that

are easily ignored by the end user; and (b) avoiding the obtrusiveness and annoyance

to the end user of online advertisements such as self-appearing windows which

briefly take over a user’s screen.

      14.    The ’102 Patent describes and claims a specific way to provide online

advertising: (1) by using a server system to enable cursors or pointers to change

color, shape, appearance, make sounds, display animation, etc. (2) in a way that is

linked and related to the content of a web page.

      15.    A person of ordinary skill in the art at the time of the invention would

have recognized that the methods claimed in the ’102 Patent were, at the time of

invention, unconventional and describe a process for delivering product information

that was not routine or well known.

      16.    A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional manner


LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                  4
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 5 of 13




in which to use a server system for modifying a cursor to represent a portion of the

subject or topic on the screen. A skilled artisan, at the time of the invention, would

have recognized the problem that online advertising suffered from, namely that

conventional online advertising was either too easily ignored or too obtrusive.

      17.    The ’102 Patent provides a technical solution to the shortcomings

identified by the inventors that were not addressed by solutions in the prior art: By

“modifying a cursor image . . . to a specific image having a desired shape and

appearance.” ’102 Patent at Abstract.

      18.    Asserted Claim 72 of the ’102 Patent recites a method for modifying an

initial cursor image displayed on a display of a user terminal connected including,

among other things, receiving a request at a server to provide specified content

information to the user terminal, providing the specified content information

including at least one cursor display instruction and indication of cursor image data

corresponding to a specific image:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                   5
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 6 of 13




      19.   A person skilled in the art at the time of the invention would have

understood that a “method for modifying an initial cursor image displayed on a




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                             6
         Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 7 of 13




display of a user terminal connected to at least one server” was not, at the time of

the invention, conventional, well-understood, nor routine.

      20.    A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved manner of online advertising.

      21.    These technological improvements provide greater ability to reach an

online audience through advertising and delivery of product information.

      22.    The novel use and arrangement of the specific methods, combinations

and steps recited in the ’102 Patent claims were not well-understood, routine, nor

conventional to a person skilled in the relevant field at the time of the inventions.

      23.    The Patent Office confirmed the validity of claims 70 and 72 earlier this

year. See Ralph Lauren Corp. v. Lexos Media IP, LLC, IPR2018-01749 (April 3,

2020).

                                THE ’449 PATENT

      24.    Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and interest

in and to United States Patent No. 6,118,449 (the “’449 Patent”) including the right

to sue for all past, present, and future infringement.

      25.    Exhibit B is a true and correct copy of the ’449 Patent, titled “Server

System and Method for Modifying a Cursor Image.”



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                       7
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 8 of 13




      26.    The ’449 Patent issued from U.S. Pat. App. No. 09/400,038 filed

September 21, 1999.

      27.    The Patent Office issued the ’449 Patent on September 12, 2000, after

a full and fair examination.

      28.    The ’449 Patent is valid and enforceable.

      29.    The ’449 Patent is a continuation of the ’102 Patent and shares the ’102

Patent’s specification.

      30.    The Patent Office confirmed the validity of claims 1-3, 5-7, 12-15, 28,

29, 31, 32, 38, 39, 53-56, 58-63, 73-75, and 77-80 earlier this year. See Ralph Lauren

Corp. v. Lexos Media IP, LLC, IPR2018-01755 (March 25, 2020).

                                    GIFTTREE

      31.    GiftTree was founded in 1977 and operates a location in Austin, Texas

(https://www.gifttree.com/gifttree-story).

      32.    GiftTree provided a website for marketing and selling its products

online during the terms of the asserted patents as exemplified by its current website

shown below.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                   8
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 9 of 13




https://www.gifttree.com/austin-gifts.

      33.   On GiftTree’s website, in response to a user hovering a cursor over an

image of an item for sale, the cursor transformed into a square which may be moved

around the image and displayed adjacent to the image a magnified view of the image

as exemplified below:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                9
        Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 10 of 13




https://www.gifttree.com/p3/7485/premium-grade-fruit-and-cookies-basket-1.



      34.    Defendant’s website functionality, demonstrated above, provided

functionality for presentation of a cursor image representative of at least a portion of

the subject or topic being displayed on the screen.

 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’102 PATENT

      35.    Lexos Media realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      36.    Defendant has practiced without authorization at least claim 72 of the

’102 Patent in violation of 35 U.S.C. § 271(a) by operating its website software and




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                    10
          Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 11 of 13




server infrastructure in a manner that embodied the subject matter claimed in the

’102 Patent as described above.

         37.   Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’102 Patent either literally or under the doctrine of equivalents.

         38.   Defendant’s infringing activities were without authority or license

under the ’102 Patent.

         39.   Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff as a result of Defendant’s infringing acts during the term of the patent in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C.

§ 284.

 COUNT II – DIRECT PATENT INFRINGEMENT OF THE ’449 PATENT

         40.   Lexos Media realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

         41.   Defendant has practiced without authorization at least claim 53 of the

’449 Patent in violation of 35 U.S.C. § 271(a) by operating its website software and

server infrastructure in a manner that embodies subject matter claimed in the ’449

Patent.

         42.   Defendant’s customer-facing website operated to provide specified

content information to users and transformed a cursor image as recited in the claims.



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                     11
          Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 12 of 13




         43.   Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’449 Patent either literally or under the doctrine of equivalents.

         44.   Defendant’s infringing activities were without authority or license

under the ’449 Patent.

         45.   Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff during the term of the patent as a result of Defendant’s infringing acts in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C.

§ 284.

                                   JURY DEMAND

         46.   Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.

                               PRAYER FOR RELIEF

         Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

         A.    An adjudication that one or more claims of the Asserted Patents had

               been infringed, either literally and/or under the doctrine of equivalents,

               by Defendant;

         B.    An accounting and an award to Plaintiff of damages adequate to

               compensate Plaintiff for the Defendant’s acts of infringement during



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                     12
       Case 6:20-cv-01156-ADA Document 1 Filed 12/16/20 Page 13 of 13




            the patent terms, together with pre-judgment and post-judgment interest

            and costs pursuant to 35 U.S.C. § 284;

      C.    That this Court declare this to be an exceptional case and award

            Plaintiff its reasonable attorneys’ fees and expenses in accordance with

            35 U.S.C. § 285; and

      D.    Any further relief that this Court deems just and proper.



Respectfully submitted this 16th day of December 2020.



                                     By: /s/ Cabrach J. Connor
                                        Cabrach J. Connor
                                        State Bar No. 24036390
                                        cab@connorkudlaclee.com
                                        John M. Shumaker
                                        Texas Bar No. 24033069
                                        john@connorkudlaclee.com
                                        CONNOR KUDLAC LEE PLLC
                                        609 Castle Ridge Road, Suite 450
                                        Austin, Texas 78746
                                        512.777.1254 Telephone
                                        888.387.1134 Facsimile

                                         ATTORNEYS FOR PLAINTIFF




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST GIFTTREE                                13
